Lawrence, Judge:
The proper value for dutiable purposes of certain chain and parts thereof, exported from Japan, forms the subject of the appeals for a reappraisement enumerated in the schedule attached to and made a part of this decision.
The parties hereto have submitted said appeals for decision upon a stipulation of fact wherein it has been agreed that the appeals listed in the attached schedule are abandoned insofar as they relate to chains invoiced as:
KEO y2" x y8" x 500'
DID y2" x y8” x 56'
It was further stipulated and agreed that, at the time of exportation, such or similar chains and parts thereof (other than the items abandoned above) were not sold nor freely offered for sale for home consumption in Japan, nor for exportation to the United States. It was also stipulated and agreed that such or similar chains and parts thereof *406(other than the items abandoned above) were not sold or freely offered for sale for domestic consumption in the United States at the time of exportation and that the cost of production for such merchandise was the invoiced unit prices, less the items shown on the invoices accompanying the entries as ocean freight and insurance (or as insurance premium).
Upon the record before the court, I 'find and hold that the appeals for a reappraisement enumerated in the schedule insofar as they relate to chains invoiced as:
KEC x %" X 500'
DID %" x i/s" x 56'
having been abandoned, are dismissed. I further find and hold that cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1402(f)), is the proper basis of value for the chain and parts thereof in issue (other than the items abandoned above) and that such value is the invoiced unit prices, less the items shown on the invoices accompanying the entries as ocean freight and insurance (or as insurance premium).
Judgment will be entered accordingly.